
	
		II
		109th CONGRESS
		2d Session
		S. 4088
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to convey the
		  Alta-Hualapai Site to the city of Las Vegas, Nevada, for the development of a
		  cancer treatment facility.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nevada Cancer Institute Expansion
			 Act.
		2.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the memorandum of understanding entered
			 into by the City and the Institute on December 21, 2005.
			(2)Alta-Hualapai
			 SiteThe term Alta-Hualapai Site means the
			 approximately 80 acres of land that is—
				(A)patented to the
			 City under the Act of June 14, 1926 (commonly known as the Recreation
			 and Public Purposes Act) (43 U.S.C. 869 et seq.); and
				(B)identified on the
			 map as the Alta-Hualapai Site.
				(3)CityThe
			 term City means the city of Las Vegas, Nevada.
			(4)InstituteThe
			 term Institute means the Nevada Cancer Institute, which is a
			 nonprofit organization described under section 501(c)(3) of the Internal
			 Revenue Code of 1986, the principal place of business of which is at 10441 West
			 Twain Avenue, Las Vegas, Nevada.
			(5)MapThe
			 term map means the map entitled Nevada Cancer Institute
			 Expansion Act and dated July 17, 2006.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the Bureau of Land Management.
			(7)Water
			 DistrictThe term Water District means the Las Vegas
			 Valley Water District.
			3.Land conveyance,
			 Alta-Hualapai site, Las Vegas, Nevada
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall convey to the City, without consideration, all
			 right, title, and interest of the United States in and to the Alta-Hualapai
			 Site for use by City for the development, in accordance with the Agreement,
			 of—
				(1)a nonprofit
			 cancer treatment facility;
				(2)ancillary
			 commercial projects;
				(3)an adjacent
			 park;
				(4)a flood control
			 project; and
				(5)a water pumping
			 facility.
				(b)Institute
			 transfer
				(1)In
			 generalThe City may subsequently transfer to the Institute,
			 without consideration, a portion of the Alta-Hualapai Site conveyed to the City
			 under subsection (a).
				(2)ReversionIf
			 a portion of the Alta-Hualapai Site transferred under paragraph (1) ceases to
			 be used by the Institute, all right, title, and interest in and to the portion
			 of the Alta-Hualapai Site, and any improvements to the Alta-Hualapai Site,
			 shall revert to the United States, at the discretion of the Secretary.
				(c)Water District
			 transfer
				(1)In
			 generalThe City may subsequently transfer to the Water District,
			 without consideration, a portion of the Alta-Hualapai Site conveyed to the City
			 under subsection (a) that is necessary for a pumping facility.
				(2)ReversionIf
			 a portion of the Alta-Hualapai Site transferred under paragraph (1) ceases to
			 be used by the Water District, all right, title, and interest in and to the
			 portion of the Alta-Hualapai Site, and any improvements to the Alta-Hualapai
			 Site, shall revert to the United States, at the discretion of the
			 Secretary.
				(d)Subsequent
			 conveyanceExcept as provided in subsections (b) and (c), if the
			 City subsequently sells, leases, or otherwise conveys any portion of the
			 Alta-Hualapai Site conveyed to the City under subsection (a)—
				(1)the amount of
			 consideration for the sale, lease, or conveyance shall be for not less than
			 fair market value; and
				(2)an amount equal
			 to the consideration received by the City for the land sold, leased, or
			 conveyed shall be paid or otherwise deposited by the City in accordance with
			 section 4(e)(1) of the Southern Nevada Public Land Management Act of 1998
			 (Public Law 105–263; 112 Stat. 2345).
				(e)CostsAny
			 costs relating to a conveyance under subsection (a) (including any costs for
			 surveys and other administrative expenses) shall be paid by the City.
			
